     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 1 of 28


      John F. Renzulli (Pro Hac Vice)
 1
      jrenzulli@renzullilaw.com
 2    Christopher Renzulli (Pro Hac Vice)
      crenzulli@renzullilaw.com
 3    Scott C. Allan (Pro Hac Vice)
      sallan@renzullilaw.com
 4    Renzulli Law Firm, LLP
 5    One North Broadway, Suite 1005
      White Plains, NY
 6    Telephone: (914) 285-0700
      Facsimile: (914) 285-1213
 7
      Counsel for Defendants Colt’s Manufacturing
 8    Company, LLC, Colt Defense, LLC, Lewis
 9    Machine & Tool Company, and LWRC
      International, LLC
10
      [Counsel for additional defendants identified on
11    the signature pages]
12
                                 UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14

15
      JAMES PARSONS, individually and as                 Case No. 2:19-CV-01189-APG-EJY
16    Special Administrator of the Estate of Carolyn
      Lee Parsons, and ANN-MARIE PARSONS,                DEFENDANTS’ MOTION TO
17                                                       DISMISS THE COMPLAINT
18                              Plaintiffs,

19    v.

20    COLT’S MANUFACTURING COMPANY
      LLC, LLC; COLT DEFENSE LLC; DANIEL
21    DEFENSE INC.; PATRIOT ORDNANCE
      FACTORY; FN AMERICA; FN HERSTAL;
22
      HERSTAL       GROUP;       NOVESKE
23    RIFLEWORKS     LLC;    CHRISTENSEN
      ARMS; LEWIS MACHINE & TOOL
24    COMPANY; LWRC INTERNATIONAL
      LLC; DISCOUNT FIREARMS AND AMMO
25    LLC; DF&A HOLDINGS LLC; MAVERICK
26    INVESTMENTS     LP;    SPORTSMAN’S
      WAREHOUSE; and GUNS AND GUITARS
27    INC.
                          Defendants.
28
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 2 of 28


            Defendants Colt’s Manufacturing Company LLC, Colt’s Defense LLC, Daniel Defense,
 1

 2   Inc., Patriot Ordnance Factory, Inc., FN America, LLC, Noveske Rifle Works LLC, Christensen

 3   Arms, Lewis Machine & Tool Company, and LWRC International LLC (collectively “Defendant
 4   Manufacturers”), and Discount Guns & Ammo, DF&A Holdings LLC, Maverick Investments LP,
 5
     Guns & Guitars, Inc., and Sportsman’s Warehouse, Inc. (collectively “Defendant Sellers”)
 6
     respectfully move to dismiss Plaintiffs’ Complaint with prejudice pursuant to Rule 12(b)(6) of the
 7
     Federal Rules of Civil Procedure, the Protection of Lawful Commerce in Arms Act, 15 U.S.C. §§
 8

 9   7901-03 (“PLCAA” or the “Act”), Nevada Revised Statute § 41.131, and principles of causation.

10                       MEMORANDUM OF POINTS AND AUTHORITIES

11                                 SUMMARY OF THE ARGUMENT
12          The October 1, 2017 shooting at the Route 91 Harvest Music Festival was a tragedy, but
13
     Defendants – manufacturers and retailers of rifles allegedly used by the shooter (“Subject Rifles”)
14
     – are not responsible for the deaths and injuries the shooter caused. In fact, Plaintiffs’ lawsuit,
15
     which seeks to hold Defendants liable for damages caused by the intentional crimes of the shooter,
16

17   is expressly barred by the PLCAA. The PLCAA prohibits claims against firearm manufacturers or

18   sellers for damages resulting from a third party’s criminal or unlawful misuse of a firearm, subject

19   to six limited exceptions. Plaintiffs’ Complaint is precisely the type of lawsuit that Congress sought
20
     to preempt when enacting the PLCAA.
21
            Implicitly recognizing the applicability of the PLCAA, Plaintiffs attempt to plead around
22
     the statute by endeavoring to fit their purported causes of action into two of the exceptions to the
23
     Act: (1) actions brought against firearm “sellers” (as defined by the PLCAA) for negligent
24

25   entrustment or negligence per se; and (2) actions brought against firearm “manufacturers” or

26   “sellers” who knowingly violate a state or federal statute applicable to the sale or marketing a
27   firearm, the violation of which was a proximate cause of the harm for which relief is sought.
28

                                                     -1-
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 3 of 28


     However, neither exception is applicable. Plaintiffs’ lawsuit should be dismissed pursuant to the
 1

 2   PLCAA because: (1) Plaintiffs fail to plead sufficient facts to establish a negligent entrustment

 3   action under Nevada law; (2) an alleged violation of a penal statute cannot serve as the basis for a
 4   negligence per se action; (3) negligent entrustment and negligence per se actions against firearms
 5
     manufacturers are preempted by the Act; and (4) Defendants did not knowingly violate any federal
 6
     or state firearm statute because the Subject Rifles at issue are not “machineguns” under the law.
 7
               Plaintiffs’ claims should also be dismissed pursuant to the immunity provisions of Nevada
 8

 9   Revised Statute § 41.131, which provides that, except for a product liability action, “[n]o person

10   has a cause of action against the manufacturer or distributor of a firearm … merely because the

11   firearm … was capable of causing serious injury, damage or death.” Finally, separate and apart
12   from any immunity statute, Plaintiffs’ lawsuit should be dismissed pursuant to Nevada common
13
     law because their claims do not satisfy the requirements for negligent entrustment and negligence
14
     per se. Plaintiffs have not, and cannot, sufficiently plead causation under Nevada law because the
15
     injuries and deaths at the music festival were caused by the criminal acts of the shooter. The Court
16

17   should dismiss the Complaint with prejudice because no set of facts consistent with Plaintiffs’

18   Complaint would remedy these defects.1

19                                     PLAINTIFFS’ ALLEGATIONS
20
               On October 1, 2017, a criminal (“Shooter”) intentionally fired into a crowd of people
21
     attending the Harvest Music Festival in Las Vegas. Plaintiffs’ daughter, Carolyn Lee Parsons
22
     (“Parsons”), was shot and killed, allegedly by a bullet the Shooter fired from one of the Subject
23
     Rifles. Compl. ¶¶ 131-32, 136, 144-45, 165, 167, 199-200. Plaintiffs allege that the Defendant
24

25   Manufacturers manufactured the Subject Rifles that were used in the shooting, and the Defendant

26   Sellers each sold one or more of the Subject Rifles to the Shooter. Compl. ¶¶ 193-95. The Shooter
27

28   1
         Ventress v. Japan Airlines, 603 F.3d 676, 680 (9th Cir. 2010).
                                                      -2-
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 4 of 28


     also allegedly purchased more than a dozen bump stocks from a non-party, and had replaced the
 1

 2   Subject Rifles’ stocks with the bump stocks before he fired into the crowd. 2 Compl. ¶¶ 93- 97,

 3   119, 128, 137. Plaintiffs bring an action for wrongful death based on claims of negligence per se
 4   and negligent entrustment. Both of these purported causes of action are based on the claim that
 5
     Defendants violated 18 U.S.C. § 922(b)(4) and Nev. Rev. Stat. § 202.350(1)(b) because the semi-
 6
     automatic rifles they manufactured or sold should be considered “machineguns” under federal and
 7
     state law because the shooter was able to modify them to fire more rapidly by installing bump
 8

 9   stocks on them.

10                                          LEGAL STANDARD

11          To survive a motion to dismiss for failure to state a claim, a plaintiff must plead “facts” that
12   are sufficient to “nudge the[] claims across the line from conceivable to plausible.” Bell Atlantic
13
     Corp. v. Twombly, 550 U.S. 544, 570 (2007). Doing so “requires more than labels and conclusions,
14
     and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555. A “two-
15
     pronged” approach is employed in evaluating the sufficiency of allegations under Rule 12(b)(6).
16

17   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). First, a court considering a motion to dismiss “can

18   choose to begin by identifying pleadings that, because they are no more than conclusions, are not

19   entitled to the assumption of truth.” Id. Under this standard, a “pleading that offers ‘labels and
20
     conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id. at 678
21
     (quoting Twombly, 550 U.S. at 555). “[M]ere conclusory statements . . . do not suffice.” Id.
22
     Second, “[w]hen there are well-pleaded factual allegations, a court should assume their veracity
23

24
     2
      Bump stocks are “designed to be affixed to a semiautomatic long gun (most commonly an AR-
25
     type rifle or an AK-type rifle) in place of a standard, stationary rifle stock, for the express purpose
26   of allowing ‘rapid fire’ operation of the semiautomatic firearm to which they are affixed … [W]hen
     a bump-stock-type device is affixed to a semiautomatic firearm, the device harnesses and directs
27   the firearm’s recoil energy to slide the firearm back and forth so that the trigger automatically re-
     engages by ‘bumping’ the shooter’s stationary finger without additional physical manipulation of
28   the trigger by the shooter.” Bump-Stock Type Devices, 83 Fed. Reg. 66,516.
                                                      -3-
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 5 of 28


     and then determine whether they plausibly give rise to an entitlement to relief.” Id. at 679. “Where
 1

 2   a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of

 3   the line between possibility and plausibility of ‘entitlement to relief.’” Id. at 678 (quoting Twombly,
 4   550 U.S. at 557).
 5
                                                ARGUMENT
 6
            I.      PLAINTIFFS’ LAWSUIT IS PREEMPTED BY THE PLCAA
 7
            Congress enacted the PLCAA in 2005 to prohibit the filing of lawsuits seeking to hold
 8

 9   firearm manufacturers and sellers legally responsible for harm caused by the criminal or unlawful

10   misuse of firearms. Beginning in the late 1990s, victims of criminal firearms violence and state

11   and local governments began filing lawsuits against members of the firearm industry seeking to
12   hold them liable for damages resulting from the criminal and unlawful misuse of firearms. The
13
     liberal rules of modern pleading in some jurisdictions made it easy for even meritless lawsuits to
14
     survive motions to dismiss. Aware of these efforts, Congress found that if lawsuits of this sort were
15
     allowed to proceed, they would impose ruinous financial costs on the firearm industry, even if the
16

17   plaintiffs could not succeed at trial. See 15 U.S.C. § 7901(a). The strength of the PLCAA’s

18   immunity for firearm manufacturers and sellers is exemplified by the Act’s clear directive that any

19   such “action that is pending on the date of enactment of this Act shall be immediately dismissed by
20
     the court in which the action was brought or is currently pending.” Id. § 7902(b).
21
            The explicit purpose of the PLCAA is to “prohibit causes of action against manufacturers,
22
     distributors, dealers, and importers of firearms . . . for the harm solely caused by the criminal or
23
     unlawful misuse of firearm[s] . . . by others when the product functioned as designed and intended,”
24

25   and to “prevent the use of such lawsuits to impose unreasonable burdens on interstate and foreign

26   commerce.” 15 U.S.C. § 7901(b). Congress made several findings supporting the PLCAA’s
27   enactment, most pertinently, as follows:
28

                                                      -4-
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 6 of 28



 1

 2              •     The manufacture, importation, possession, sale, and use of firearms and
                      ammunition in the United States are heavily regulated by Federal, State, and
 3                    local laws. Such Federal laws include the Gun Control Act of 1968, the
                      National Firearms Act, and the Arms Export Control Act.
 4

 5              •     Lawsuits have been commenced against manufacturers, distributors, dealers
                      and importers of firearms that operate as designed and intended which seek
 6                    money damages and other relief for the harm caused by the misuse of
                      firearms by third parties, including criminals.
 7

 8              •     Businesses . . . that are engaged in … the lawful design, manufacture,
                      marketing, distribution, importation, or sale to the public of firearms or
 9                    ammunition products . . . are not, and should not, be liable for the harm
                      caused by those who criminally or unlawfully misuse firearm products or
10                    ammunition products that function as designed and intended.
11   Id. §§ 7901(a)(3)-(5). Based upon these findings, Congress prohibited lawsuits meeting the
12
     definition of a “qualified civil liability action,” from being “brought in any Federal or State court.”
13
     Id. § 7902(a).
14
                      A.     This Case is a Qualified Civil Liability Action
15

16          As defined in relevant part by the PLCAA, a “qualified civil liability action” is a “civil

17   action or proceeding . . . brought by any person against a manufacturer or seller of a qualified

18   product . . . for damages, punitive damages, injunctive or declaratory relief, or penalties or other
19
     relief resulting from the criminal or unlawful misuse of a qualified product by the person or a third
20
     party . . . .” 15 U.S.C. § 7903(5)(A). This case fits the definition precisely. It is a civil proceeding
21
     brought by persons (James and Anne-Marie Parsons) against manufacturers (the Manufacturer
22
     Defendants) and sellers (the Seller Defendants) of qualified products (the Subject Rifles) for
23

24   damages and other relief based on the criminal use (the shooting of Parsons) of one of the qualified

25   products (the Subject Rifles) by a third party (the Shooter). Compl. ¶¶ 19-33, 105, 108, 110, 112,

26   114, 116, 124-26, 128-29, 131-32, 136-37, 144-45, 150-63, 164-65, 167.
27

28

                                                      -5-
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 7 of 28


             While there are six categories of claims that the PLCAA excludes from the definition of a
 1

 2   qualified civil liability action, Plaintiffs have attempted to plead only two: (1) “an action brought

 3   against a seller for negligent entrustment or negligence per se”; and (2) “an action in which a
 4   manufacturer or seller of a qualified product knowingly violated a State or Federal statute
 5
     applicable to the sale or marketing of the product, and the violation was a proximate cause of the
 6
     harm for which relief is sought . . . .” 15 U.S.C. § 7903(5)(A)(ii)-(iii). Importantly, the PLCAA—
 7
     by its express terms—does not create causes of action or remedies. See id. § 7903(5)(C) (“no
 8

 9   provision of this chapter shall be construed to create a public or private cause of action or remedy”).

10   The availability of a negligent entrustment or a negligence per se action depends on whether the

11   cause of action is recognized under an applicable state’s law. Here, Plaintiffs have not, and cannot,
12   plead causes of action falling within these exceptions under Nevada law.
13
                     B.      Nevada Law Does Not Recognize a Negligent Entrustment Action
14                           Against a Product Seller or Manufacturer

15           Although one of the exceptions to the PLCAA’s definition of a qualified civil liability action
16
     is an action against a seller for negligent entrustment, such an action is not available to Plaintiffs in
17
     this case. Because “no provision of this chapter shall be construed to create a public or private
18
     cause of action or remedy,” 15 U.S.C. § 7903(5)(C), Plaintiffs’ negligent entrustment claim rises
19
     or falls under Nevada law.
20

21             Nevada appellate courts have not recognized a cause of action for negligent entrustment

22   outside the context of an entrustment of a “vehicle to an inexperienced or incompetent person.”
23   Zugel by Zugel v. Miller, 688 P.2d 310, 312 (Nev. 1984). The Nevada Supreme Court has never
24
     extended the cause of action for negligent entrustment to cover actions against product sellers and
25
     manufacturers because, to be liable for negligent entrustment, the entrustor must have had a right
26

27

28

                                                       -6-
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 8 of 28


     to control the instrumentality when it was used to cause harm.3 Owners and lessors of vehicles (or
 1

 2   other instrumentalities) continue to have rights to control the use their vehicles, even when driven

 3   by others. In contrast, product sellers and manufacturers relinquish ownership and control of the
 4   products they sell to buyers, and have no right or ability to control their subsequent use.
 5
            Nevada is not unique in requiring that a right to control an entrusted instrumentality at the
 6
     time of injury be alleged and proven. For example, in Maryland, negligent entrustment liability
 7
     theory is also recognized only in the context of entrustments by those who had a right to control
 8

 9   the instrumentality when an injury occurred.4 Plaintiffs have not alleged, and cannot plead, that

10   any of the Defendants had the right to control the use of any of the Subject Rifles after they were

11   sold to the Shooter. In the absence of such a well-pled allegation, Plaintiffs’ negligent entrustment
12   claim against the Defendants fails.
13
                    C.      Plaintiffs Do Not Sufficiently Plead a Negligent Entrustment Action
14
            Even if a negligent entrustment action against a product seller or manufacturer were
15
     recognized under Nevada law, Plaintiffs’ claim should still be dismissed. The focus of the negligent
16

17

18   3
      Mills v. Continental Parking Corp., 475 P.2d 673, 674 (Nev. 1970) (“negligent entrustment theory
     may apply where one who has a right to control the car permits another to use it in circumstances
19   where he knows or should know that such use may create an unreasonable risk of harm.”); accord
20   Connell v. Carl’s Air Conditioning, 634 P. 2d 673, 675 (Nev. 1981); Roddick by and through
     Roddick v. Plank, 608 F. Supp. 229, 231 (D. Nev. 1985).
21   4
      See, e.g., Broadwater v. Dorsey, 688 A.2d 436, 440-41 (Md. Ct. App. 1997) (holding that a person
22   without the right to prohibit use of chattel at the time of an accident is not liable for negligent
     entrustment); accord Allen v. Wal-Mart Stores, LLC, 907 F.3d 170, 179 (5th Cir. 2018) (surveying
23   Texas law and noting that Texas has not adopted negligent entrustment with respect to the sale of
     chattel); DeWester v. Watkins, 745 N.W. 2d 330, 334 (Neb. 2008) (extending negligent entrustment
24
     of motor vehicle liability to a non-owner who nevertheless had a right to control use of the vehicle
25   at the time of the accident); Neary v. McDonald, 956 P. 2d 1205, 1209 (Alaska 1998) (the right to
     control means that the defendant must have a greater right of possession or control than the
26   entrustee); Zedella v. Gibson, 650 N.E.2d 1000, 1003–04 (1995) (stating that “if the [defendant]
     does not have an exclusive or superior right of control, no entrustment of the property can occur”);
27   Mills v. Crone, 973 S.W. 2d 828, 831 (Ark. 1998) (one is not liable for negligent entrustment of a
     thing if he has no right to control its use).
28

                                                     -7-
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 9 of 28


     entrustment tort is on the competency, maturity, or qualifications of the person to whom a
 1

 2   potentially dangerous instrumentality is entrusted, not on the instrumentality itself. 5 The only

 3   allegation Plaintiffs make in support of their negligent entrustment claim is that attributes of the
 4   Subject Rifles themselves created a risk of harm, regardless of who was entrusted with their use.
 5
     The Complaint does not allege that any Defendant either knew, or reasonably should have known,
 6
     that the Shooter was not competent to use the Subject Rifles safely, or that he had an intent to use
 7
     them criminally. For that reason, it fails to satisfy the PLCAA’s requirement for a negligent
 8

 9   entrustment action. 15 U.S.C. § 7903(5)(5) (negligent entrustment means “the supplying of a

10   qualified product by a seller for use by another person when the seller knows, or reasonably should

11   know, the person to whom the product is supplied is likely to, and does, use the product in a manner
12   involving unreasonable risk of physical injury to the person or others.”).
13
            In Soto v. Bushmaster Firearms Int’l, LLC, the Connecticut Supreme Court rejected an
14
     identical attempt to impose negligent entrustment liability on a rifle manufacturer in a mass
15
     shooting case, based on an allegation that selling AR-type rifles to civilians constitutes negligent
16

17   entrustment. 202 A.3d 262, 281-83 (Conn. 2019) (recognizing that a “cause of action for negligent

18   entrustment will lie only when the entrustor knows or has reason to know that the direct entrustee

19   is likely to use a dangerous instrumentality in an unsafe manner”). The plaintiffs in Soto made no
20
     allegation that the person who acquired the rifle was not competent to use it safely, and the court
21
     summarily rejected the plaintiffs’ argument that the “commercial sale of assault weapons to civilian
22
     users constitutes negligent entrustment because the social costs of such sales outweigh the
23
     perceived benefits,” stating that “[o]ther courts have rejected such a theory, as do we.” Id.6
24

25

26   5
       See Zugel, 688 P.2d at 312-13 (knowing entrustment of a vehicle to an “inexperienced or
     incompetent person” may result in liability).
27
     6
      The fundamental defect in Plaintiffs’ negligent entrustment allegations was also recognized in
28   McCarthy v. Olin Corp., 119 F.3d 148 (2d Cir. 1997). In McCarthy, victims of a mass shooting
                                                     -8-
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 10 of 28


            Plaintiffs in this case make the same allegation and this Court should likewise reject it
 1

 2   because knowledge of an entrustee’s incompetence to handle a product safely is a vitally important

 3   element of a negligent entrustment claim that Plaintiffs ignore entirely. Defendants anticipate that
 4   Plaintiffs will argue that their negligent entrustment action is sufficiently supported by the
 5
     allegations that: (1) the Subject Rifles were dangerous; and (2) they were sold to the Shooter.
 6
     Plaintiffs’ argument would require a dramatic change in tort law. Such a finding would eliminate
 7
     the need to plead and prove that the person entrusted with a potentially dangerous instrumentality
 8

 9   was the type of person who could not be trusted to use it safely. The consequence of such a drastic

10   change in the law would be that any person who entrusts a dangerous instrumentality to another is

11   ipso facto negligent, and the only issue to be decided is whether the use of the instrumentality was
12   the proximate cause of harm.
13
                    D.      An Alleged Violation of a Penal Statute Cannot Serve as the Basis for a
14                          Negligence Per Se Action Under Nevada Law

15          Unlike negligent entrustment, the PLCAA does not define the requirements for an action
16
     pleaded under the negligence per se exception. Thus, applicable state law determines whether
17
     alleged statutory violations support a negligence per se action, and whether such an action has been
18
     sufficiently pleaded. Under Nevada law, violation of a statute “may constitute negligence per se
19
     only if the injured party belongs to the class of persons that the statute was intended to protect, and
20

21

22
     filed suit against the manufacturer of the ammunition used by the shooter alleging, similar to what
23   the plaintiffs allege here, that the ammunition had “severe wounding power.” Id. at 156. The
     plaintiffs argued before the district court that the sale of the ammunition to the general public
24
     constituted negligent entrustment. McCarthy v. Sturm, Ruger & Co., 916 F. Supp. 366, 370
25   (S.D.N.Y. 1996). The court rejected the plaintiffs’ argument, noting that negligent entrustments are
     made to persons who lack ordinary prudence. Id. The court reasoned that “[t]o extend this theory
26   to the general public would be a dramatic change” in tort law. Id. The court held that recognizing a
     “negligent entrustment rule for the protection of the general public” would “imply that the general
27   public lacks ordinary prudence and thus undermine the reasonable person concept so central to tort
     law.” Id.
28

                                                      -9-
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 11 of 28


     the injury is of the type that the statute was intended to prevent.” Sagebrush Ltd. v. Carson City,
 1

 2   660 P.2d 1013, 1015 (Nev. 1983). The typical statutes that can serve as the basis for a negligence

 3   per se claim are traffic statutes, designed to protect travelers from motor vehicle accidents.7
 4           The statutes upon which Plaintiffs rely for their negligence per se claim are both penal
 5
     statutes, 18 U.S.C. § 922(b)(4) and Nev. Rev. Stat. § 202.350(1)(b), that do not support a negligence
 6
     per se claim under Nevada law. “[I]n the absence of evidence of legislative intent to impose civil
 7
     liability, a violation of a penal statute is not negligence per se.”8 There is no expression of legislative
 8

 9   intent in either 18 U.S.C. § 922(b)(4) or Nev. Rev. Stat. § 202.350(1)(b) to impose civil liability

10   for their violation, and Plaintiffs’ negligence per se claim should be dismissed.

11                   E.      The Negligent Entrustment and Negligence Per Se Exceptions to the
                             PLCAA Do Not Apply to Actions Against Manufacturers
12

13           The exception for negligent entrustment and negligence per se actions applies only to

14   firearm sellers, not to manufacturers. Id. § 7903(5)(A)(ii) (“[A]n action brought against a seller for

15   negligent entrustment or negligence per se.”) (emphasis added). The PLCAA defines
16
     “manufacturer” and “seller” separately; a “seller” is one who is (1) “engaged in the business” as a
17
     firearms dealer and (2) licensed to “engage in business” as a firearms “dealer.” Id. at § 7903(6). A
18
     firearms “dealer” is defined in relevant part as “any person engaged in the business of selling
19
     firearms at wholesale or retail . . . .” 15 U.S.C. § 921(a)(11)(A). A person is “engaged in the
20

21   business” of dealing firearms when he “devotes time, attention and labor to dealing in firearms in

22

23
     7
      See, e.g., Brannan v. Nevada Rock & Sand Co., 823 P.2d 291, 293 (Nev. 1992) (requirement to
24
     maintain brakes in good working order); Barnes v. Delta Lines, Inc., 669 P.2d 709, 710-11 (Nev.
25   1983) (violation of law to “fail to yield the right of way to moving traffic while backing a vehicle
     on a roadway, or when entering a highway from a private way”).
26
     8
      Hinegardner v. Marcor Resorts, L.P.V., 844 P.2d 800, 803 (Nev. 1993); see also Bell v. Alpha
27   Tau Omega Fraternity, Eta Epsilon Chapter, 642 P.2d 161, 162-63 (Nev. 1982) (“absent evidence
     of legislative intent to impose civil liability we shall not conclude that the violation of a [criminal]
28   statute is negligence per se”).
                                                       - 10 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 12 of 28


     the regular course of trade or business with the principal objective of livelihood and profit through
 1

 2   the repetitive purchase and resale of firearms.” Id. § 921(a)(21).

 3          In contrast, a “manufacturer” is defined by the PLCAA as “a person who is engaged in the
 4   business of manufacturing the product in interstate or foreign commerce and who is licensed to
 5
     engage in business as such a manufacturer under chapter 44 of title 18, United States Code.” 15
 6
     U.S.C. § 7903(2). 9 Plaintiffs’ negligent entrustment and negligence per se actions against the
 7
     Manufacturer Defendants therefore fail for the additional and independent reason that the exception
 8

 9   applies only to claims against sellers, not manufacturers. Id. § 7903(5)(A)(ii).

10                  F.      Defendants Did Not Violate a Statute by Manufacturing and Selling The
                            Subject Rifles Because They are Not “Machineguns” Under Federal or
11                          State Law
12          The last PLCAA exception on which Plaintiffs rely is an action in which a “manufacturer
13
     or seller of a [firearm] knowingly violated a State or Federal statute applicable to the sale or
14
     marketing of [firearms], and the violation was a proximate cause of the harm for which relief is
15
     sought. . . .” 15 U.S.C. § 7903(5)(A)(iii). This exception has come to be known as the “predicate
16

17   exception,” because a plaintiff not only must present a cognizable claim, but must also allege a

18   knowing violation of a “predicate statute.” Ileto v. Glock, Inc., 565 F.3d 1126, 1132 (9th Cir. 2009).

19   Defendants, however, did not violate either of the statutes upon which Plaintiffs rely, 18 U.S.C. §
20
     922(b)(4) or Nev. Rev. Stat. § 202.350(1)(b), because the Subject Rifles are not “machineguns” as
21
     a matter of law.10
22

23

24   9
      Chapter 44 of title 18 of the United States Code, in turn, defines a manufacturer as “any person
25   engaged in the business of manufacturing firearms . . . for purposes of sale or distribution; and the
     term ‘licensed manufacturer’ means any such person licensed under the provisions of this chapter.”
26   18 U.S.C. § 921(a)(10).

27   10
       It should be noted that Plaintiffs’ negligence per se action also fails for this additional and
     independent reason. In other words, even if Nevada recognized a negligence per se cause of action
28   under the facts alleged, no such cause of action can exist if the statues at issue were not violated.
                                                     - 11 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 13 of 28


                           (1)     Definition of a Machinegun Under Federal and Nevada Law
 1

 2          Section 922(b)(4) of the Gun Control Act (“GCA”), states in relevant part that “it shall be

 3   unlawful for any . . . licensed manufacturer [or] licensed dealer . . . to sell or deliver … to any
 4   person any … machinegun (as defined in section 5845 of the Internal Revenue Code of 1986) …
 5
     except as specifically authorized by the Attorney General consistent with public safety and
 6
     necessity.” 18 U.S.C. § 922(b)(4).11 A “machinegun” is defined in Section 5845 of the National
 7
     Firearms Act (“NFA”) as:
 8

 9          [A]ny weapon which [1] shoots, [2] is designed to shoot, or [3] can be readily
            restored to shoot, automatically more than one shot, without manual reloading, by a
10          single function of the trigger. The term shall also include [4] the frame or receiver
            of any such weapon, [5] any part designed and intended solely and exclusively, or
11          [6] combination of parts designed and intended, for use in converting a weapon into
            a machinegun, and [7] any combination of parts from which a machinegun can be
12          assembled if such parts are in the possession or under the control of a person.
13
     26 U.S.C. § 5845(b) (bracketed numbers added).
14
            By contrast, a “semi-automatic rifle” is defined as “any repeating rifle which utilizes a
15
     portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next
16

17   round, and which requires a separate pull of the trigger to fire each cartridge.” 18 U.S.C. §

18   921(a)(28) (emphasis added). By alleging that the Subject Rifles would “fire automatically” only

19   “after modification with a bump stock,” the Complaint concedes that the Subject Rifles were
20
     semiautomatic when manufactured and sold. Compl. ¶ 180. Based on the allegations in the
21

22

23   11
       Nevada law also restricts the manufacture, sale and possession of machineguns. Nev. Rev. Stat.
     § 202.350(1)(b) states that a person in Nevada shall not “[m]anufacture or cause to be
24
     manufactured, or import into the State, or keep, offer or expose for sale, or give, lend, possess or
25   use a machine gun . . . unless authorized by federal law.” The definition of a “machinegun” under
     Nevada law is similar to the federal law definition: “any weapon which shoots, is designed to shoot
26   or can be readily restored to shoot more than one shot, without manual reloading, by a single
     function of the trigger.” Id. § 202.350(8)(c). Importantly, Section 202.350(1)(b) applies only to
27   activities within the state of Nevada, and does not apply to the out-of-state Defendant
     Manufacturers based on the allegations in the Complaint.
28

                                                    - 12 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 14 of 28


     Complaint, the key phrase in the definition of “machinegun” is “designed to shoot.” 12 That
 1

 2   definition was applied to an M-16 machinegun from which the auto sear was removed, thereby

 3   “disabling the weapon’s automatic firing function,” but “simply replacing the auto sear would
 4   reenable the gun’s automatic fire capabilities.” United States v. Gravel, 645 F.3d 549, 552 (2d Cir.
 5
     2011). Similarly, ATF explained in Ruling 82-213 that the “designed to shoot” definition refers to
 6
     features that would allow conversion of a firearm into a machinegun “by simple modification or
 7
     elimination of existing component parts” (emphasis added), i.e., parts already assembled into the
 8

 9   firearm. (https://www.atf.gov/firearms/docs/ruling/1982-2-kg-9-pistol-nfa-weapon/download).

10          The Complaint mentions the “can be readily restored to shoot” definition, Compl. ¶ 70, but

11   does not allege that it is relevant here.14 Case law explains the differences between the “designed”
12   and the “readily restorable” definitions. In U.S. v. Hester, 855 F.2d 863, at *1 (9th Cir. 1988), the
13
     Court of Appeals for the Ninth Circuit held a firearm that is originally “designed to fire in an
14

15

16   12
       The Complaint alleges that the Subject Rifles are machineguns because they had “design features
17   that allow for automatic fire through simple modification.” Compl. ¶ 8 (emphasis added). It alleges
     that they “possessed design features, including an easily removable stock, that allowed modification
18   with a bump stock.” Id. ¶ 179. Plaintiffs contend that the Subject Rifles were designed “with an
     easily removable stock,” which is the only “design feature[]” they specifically claim make them
19   “capable of automatic fire through simple modification.” Id. ¶¶ 184-91.
20   13
       The ATF is a federal law enforcement agency within the Department of Justice that is authorized
21   to promulgate and publish “orders, delegations, determinations, rules, personnel actions, permits,
     agreements, grants, contracts, certificates, licenses, registrations, and privileges.” See 27 C.F.R. §
22   70.701 (2011), extended by 28 C.F.R. § 0.133 (2019). As such, the Court may take judicial notice
     of the ATF’s rules, open letters, guidebooks, and classification decisions. See, e.g., Prescott v.
23   Slide Fire Sols., LP, 341 F. Supp. 3d 1175, 1188 (D. Nev. 2018) (taking judicial notice of the ATF
     Guidebook as well as ATF open letters).
24
     14
       The Ninth Circuit Court of Appeals held that the “can be readily restored to shoot” definition
25
     refers to a firearm that in its original state was a machinegun, because the “plain and unambiguous
26   ordinary meaning of ‘restored’ as used in the context of § 5845(b) is ‘to bring back to or put back
     into a former or original state.’” U.S. v. TRW Rifle 7.62X51 Caliber, One Model 14 Serial 593006,
27   447 F.3d 686, 687-91 (9th Cir. 2006) (citing Webster’s Third New Int’l Dictionary (1961) and
     holding that a semi-auto rifle made from a fully-automatic M-14 was “readily restorable” to again
28   fire automatically, and therefore a machinegun).
                                                     - 13 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 15 of 28


     automatic mode,” but will not do so in its present condition because of a “faulty extractor switch,”
 1

 2   “could have been ‘readily restored’ to shoot automatically.” In contrast, an item that “was never in

 3   the first place designed to shoot” cannot be considered a machinegun on the basis that it can be
 4   modified to fire fully automatic.15
 5
                            (2)     The Supreme Court has Recognized that Rifles Like the Subject
 6                                  Rifles are Not Machineguns

 7          In Staples v. United States, 511 U.S. 600 (1994), the Supreme Court recognized the
 8   distinction between semi-automatic AR-type rifles and statutorily-defined machineguns. In Staples,
 9
     the defendant had been convicted of possession of an unregistered machinegun in violation of 26
10
     U.S.C. § 5861(d). The issue before the Court was whether the government was required to prove
11
     beyond a reasonable doubt that the defendant knew the rifle he possessed had characteristics that
12

13   made it a machinegun, as defined by 26 U.S.C. § 5845(b). The firearm at issue in Staples was a

14   semi-automatic AR-type rifle that had been modified to fire automatically by filing away a metal

15   stop that prevented the functioning of parts that, if installed, would allow for full automatic firing.
16
     Id. at 603. The defendant professed ignorance that his rifle had been modified and that it could fire
17
     automatically, and asked the district court to instruct the jury that the government had the burden
18
     to prove that he knew the firearm was a fully automatic firearm. The instruction was refused, and
19
     the defendant was convicted. Id. at 603-04.
20

21          The Court in Staples recognized the differences between semi-automatic AR-type rifles and

22   fully automatic firearms:
23          The AR-15 is the civilian version of the military’s M-16 rifle, and is, unless
            modified, a semiautomatic weapon. The M-16, in contrast, is a selective fire rifle
24
            that allows the operator, by rotating a selector switch, to choose semiautomatic or
25          automatic fire. Many M-16 parts are interchangeable with those in the AR-15 and
            can be used to convert the AR-15 into an automatic weapon.
26

27   15
       United States v. Seven Miscellaneous Firearms, 503 F. Supp. 565, 574 (D.D.C. 1980) (holding
     that non-firing museum-pieces that were never designed to shoot were not machineguns on the
28   basis that they could be “readily restored” to fire fully automatic).
                                                     - 14 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 16 of 28



 1
     511 U.S. at 603. The Court specifically held that Section 5861(d) “does not suggest that any
 2
     significance should attach to readily convertible semiautomatics, for that class bears no relation to
 3
     the definitions in the Act. . . . The parties assume that virtually all semiautomatics may be converted
 4

 5   into automatics . . . .” Id. at 612 n.6.

 6           Thus, the Supreme Court explicitly held that a semi-automatic firearm is not a machinegun

 7   on the basis that it is “readily convertible” to a machinegun. Id. Indeed, the phrase “readily
 8   convertible” (as opposed to “readily restored”) is not found in the definition of a machinegun set
 9
     forth in 26 U.S.C. § 5845(b).
10
                             (3)     A Firearm is Not “Designed” as a Machinegun Simply Because
11                                   One Can Make It Fire Automatically by Adding New Parts, Such
                                     as a Bump Stock
12

13           In Ruling 82-2, the ATF explained that: (1) the “shoots automatically” part of the Section

14   5845(b) “machinegun” definition covers firearms that will shoot automatically; (2) the “readily

15   restored to shoot automatically” part of the definition applies to firearms that could previously shoot
16
     automatically, but will not in their present condition; and (3) the “designed to shoot automatically”
17
     part of the definition covers firearms that have not previously functioned as “machineguns,” but
18
     have design features that facilitate fully automatic fire “by a simple modification or elimination of
19
     existing          parts.”         (https://www.atf.gov/firearms/docs/ruling/1982-2-kg-9-pistol-nfa-
20

21   weapon/download). The firearm in that case was considered to be “designed” as a machinegun

22   because “a simple modification to it, such as cutting, filing, or grinding, allow[ed it] to operate
23   automatically.” Id.
24
             By contrast, a semiautomatic rifle is not “designed” as a machinegun based on the mere
25
     existence and possession by a third-party of parts that could convert it into one. That clear statutory
26
     distinction as applied to AR-15 rifles was the basis of ATF Ruling 81-4, which concerned a
27

28   conversion kit known as the “AR15 auto sear.” (https://www.atf.gov/resource-center/docs/atf-

                                                     - 15 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 17 of 28


     ruling-81-4pdf/download). The ATF found “that the single addition of this auto sear to certain
 1

 2   AR15 type semiautomatic rifles, manufactured with M16 internal components already installed,

 3   will convert such rifles into machineguns.” Id.
 4          The auto sear was thus found to be a “combination of parts designed and intended for use
 5
     in converting a weapon to shoot automatically more than one shot, without manual reloading, by a
 6
     single function of the trigger.” ATF Ruling 81-4. It was the “addition” of this conversion kit to
 7
     AR-15 rifles with “M16 internal components already installed” that transformed the rifles into
 8

 9   machineguns. Id. Importantly, however, the mere existence of this conversion kit did not transform

10   such rifles into machineguns under the “designed” definition, as ATF characterized them as “AR15

11   type semiautomatic rifles.” Id. (emphasis added).
12          Similarly,    in     Ruling   2006-2       (https://www.atf.gov/firearms/docs/ruling/2006-2-
13
     classification-devices-exclusively-designed-increase-rate-fire/download), the ATF considered
14
     various bump stock devices (Akins Accelerator) designed for use with Ruger 10/22 semiautomatic
15
     rifles that used energy from a coiled spring and, “once activated by a single pull of the trigger,
16

17   initiate an automatic firing cycle which continues until either the finger is released or the

18   ammunition supply is exhausted.” The ATF concluded that such devices were machineguns on the

19   basis that they are a “part designed and intended solely and exclusively, or combination of parts
20
     designed and intended, for use in converting a weapon into a machinegun” for purposes of 28
21
     U.S.C. § 5845(b). See Akins v. U.S., 312 Fed. App’x 197, 198 (11th Cir. 2009). Notably, the ATF
22
     did not find that Ruger 10/22 semiautomatic rifles were machineguns simply because such a
23
     conversion device was available.
24

25                         (4)     The Bump Stocks Installed on the Subject Rifles Were Legal at
                                   All Times Relevant to this Lawsuit
26
            This Court previously addressed a case arising from the October 1, 2017 shooting brought
27

28   against the manufacturer of the bump stocks the Shooter used. Prescott v. Slide Fire Solutions, LP,

                                                   - 16 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 18 of 28


     341 F. Supp. 3d 1175 (D. Nev. 2018) (Navarro, J.). The court in Prescott dismissed plaintiffs’
 1

 2   claims against the bump stock manufacturer pursuant to the PLCAA (with leave to replead). In its

 3   decision, this Court discussed a letter that the ATF had issued to the manufacturer of the bump
 4   stocks before the shooting occurred, in which the ATF concluded that “the bump-stock is a firearm
 5
     part and is not regulated as a firearm under [the] Gun Control Act or the National Firearms Act.”
 6
     Id. at 1189.
 7
            It was not until well-after the shooting, in December 2018, that the ATF reclassified bump
 8

 9   stocks as machineguns. Bump-Stock Type Devices, 83 Fed. Reg. 66,514-54. The ATF did so by

10   amending the definition of a machinegun in the regulations enacted pursuant to the GCA and the

11   NFA as follows:
12          [T]he term “automatically” as it modifies “shoots, is designed to shoot, or can be
13          readily restored to shoot,” means functioning as the result of a self-acting or self-
            regulating mechanism that allows the firing of multiple rounds through a single
14          function of the trigger; and “single function of the trigger” means a single pull of
            the trigger and analogous motions. The term “machine gun” includes a bump-stock-
15
            type device, i.e., a device that allows a semi-automatic firearm to shoot more than
16          one shot with a single pull of the trigger by harnessing the recoil energy of the
            semiautomatic firearm to which it is affixed so that the trigger resets and continues
17          firing without additional physical manipulation of the trigger by the shooter.
18   27 C.F.R. §§ 478.11 & 479.11.
19
            The ATF noted that since issuing Ruling 2006-2, in which it concluded that the Akins
20
     Accelerator was a machinegun, it had “issued classification decisions concluding that other bump-
21
     stock-type devices were not machineguns, primarily because the devices did not rely on internal
22

23   springs or similar mechanical parts to channel recoil energy.” 83 Fed. Reg. at 66,514. The ATF

24   concluded that those decisions “did not include extensive legal analysis relating to the definition of

25   ‘machinegun,’” and decided to “promulgate a rule that would bring clarity to the definition of
26   ‘machinegun’––specifically with respect to the terms ‘automatically’ and ‘single function of the
27
     trigger,’ as those terms are used to define ‘machinegun.’” Id.
28

                                                     - 17 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 19 of 28


             The ATF further noted that based on its earlier definition of “machinegun” in the GCA and
 1

 2   the NFA, “semiautomatic firearms modified with these bump-stock-type devices did not fire

 3   ‘automatically,’ … [and] were not machineguns’ . . . .” 83 Fed. Reg. at 66,516 (noting that the
 4   ATF has not regulated the bump stocks as “machineguns under the NFA or GCA” and individuals
 5
     could purchase them “without undergoing background checks or complying with any other Federal
 6
     regulations applicable to firearms.”).
 7
             The ATF’s amendment of 27 C.F.R. §§ 478.11 & 479.11 to reclassify bump stocks as
 8

 9   machineguns did not go into effect until March 26, 2019, and the rule only attached criminal

10   liability to the manufacture, sale, or possession of bump stocks after that date.16 Therefore, when

11   Defendants manufactured and sold the Subject Rifles, when the bump stocks were installed on
12   them, and when the Subject Rifles with the bump stocks installed were used by the Shooter, bump
13
     stocks (and semiautomatic rifles with bump stocks installed on them) were not machineguns,
14
     according to ATF and under Guedes. Significantly, the new definition of a machinegun in 27
15
     C.F.R. §§ 478.11 & 479.11 does not transform “unmodified semiautomatic rifles” into
16

17   machineguns. 83 Fed Reg. at 66,532-34; Guedes, 920 F.3d at 32.

18                           (5)     Congress has Recognized that Rifles Like the Subject Rifles are
                                     Not Machineguns
19
             Plaintiffs suggest that the semi-automatic AR-15 rifles like the Subject Rifles have always
20

21   been machineguns, and that “[t]ransforming [them] into a truly civilian rifle would have required a

22   different design.”17 Congress necessarily rejected Plaintiffs’ argument that the Subject Rifles are
23

24   16
       83 Fed. Reg. at 66,525 (“This rule . . . makes clear that individuals are subject to criminal liability
25   only for possessing bump-stock-type devices after the effective date of regulation, not for
     possession before that date. No action taken before the effective date of the regulation is affected
26   under the rule.”); Guedes v. Bureau of Alcohol, Tobacco, Firearms and Explosives, 920 F.3d 1, 8-
     9 (D.C. Cir. 2019).
27
      Compl. ¶ 62. See also id. ¶¶ 76 (contending that a rifle “manufactured to fire in a semi-automatic
     17
28   mode is nevertheless a machinegun if it can be converted to fire automatically through ‘simple
                                                      - 18 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 20 of 28


     machineguns. The 1994 assault weapons ban, 18 U.S.C. § 922(v), which expired in 2004 pursuant
 1

 2   to a sunset provision, banned “semi-automatic assault weapons,” which it defined in relevant part

 3   as the Colt AR-15, including copies or duplicates, or a “semiautomatic rifle with the ability to
 4   accept a detachable magazine and at least two of five specified features, id. §§ 921(a)(30)(A)(iv)
 5
     & (B). If Plaintiffs’ position were correct, there would have been no need for Congress to have
 6
     temporarily banned the Subject Rifles as semi-automatic assault weapons, because they would
 7
     already be banned as machineguns.
 8

 9                         (6)    Defendants Could Not Have Knowingly Violated 18 U.S.C. §
                                  922(b)(4) or Nev. Rev. Stat. § 202.350(1)(b) When the Subject
10                                Rifles were Manufactured and Sold

11          Finally, the predicate exception can only be satisfied by a knowing violation of a statute,
12   which is an impossibility in this case. Allegations that Defendants knowingly violated either 18
13
     U.S.C. § 922(b)(4) or Nev. Rev. Stat. § 202.350(1)(b), require pleading facts indicating that
14
     Defendants had either actual knowledge that the Subject Rifles were machineguns, or were willfully
15
     blind that they were machineguns.18 For example, in Staples, the U.S. Supreme Court held that the
16

17   Government must prove that the defendant had knowledge of the features of a firearm that made it

18   a machinegun. 511 U.S. at 613. As explained above, at the time Defendants manufactured and

19   sold the Subject Rifles, Congress and the Supreme Court did not consider semi-automatic AR-15
20
     type rifles to be machineguns, and the ATF officially considered semi-automatic AR-15 type rifles
21
     to not be machineguns, even if they had bump stocks installed on them. Therefore, although
22
     Defendants deny that the Subject Rifles are machineguns under the statutes, it is undisputed that
23

24

25
     modification’”); 92 (“Despite the fact that bump stocks . . . unequivocally converted [semi-
26   automatic] AR-15s into fully automatic machineguns, the Defendant Manufacturers did nothing to
     change the design features of the weapon that rendered it susceptible to simple modification.”).
27
      See Global–Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 769-70 (2011) (explaining the
     18
28   willful blindness standard).
                                                   - 19 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 21 of 28


     Defendants could not have knowingly violated either 18 U.S.C. § 922(b)(4) or Nev. Rev. Stat. §
 1

 2   202.350(1)(b) by manufacturing and selling the Subject Rifles.

 3           II.    PLAINTIFFS’ CLAIMS ARE BARRED BY NEV. REV. STAT. § 41.131
 4           The Nevada Legislature passed Nev. Rev. Stat. § 41.131 to make clear that, at least in
 5
     Nevada, “if someone shoots a firearm and hurts somebody, you can’t sue the firearms manufacturer
 6
     because it shoots.”19 This is because “a gun in itself is not to be determined as at fault in the case
 7
     of a death or injury . . . . [Rather] the liability would be on the handler of the gun.”20 In fact, the
 8

 9   Senate Committee Chairman “clarified that it was [the bill sponsor’s] intent to not have a firearms

10   manufacturer sued by his heirs if he were murdered.”21 Thus, Section 41.131 specifically provides

11   that:
12           1.      No person has a cause of action against the manufacturer or distributor of
13           any firearm or ammunition merely because the firearm or ammunition was capable
             of causing serious injury, damage or death, was discharged and proximately caused
14           serious injury, damage or death. This subsection is declaratory and not in derogation
             of the common law.
15
             2.     This section does not affect a cause of action based upon a defect in design
16
             or production. The capability of a firearm or ammunition to cause serious injury,
17           damage or death when discharged does not make the product defective in design.

18           Section 41.131 has a protective purpose, requiring liberal construction. As repeatedly stated

19   by the Nevada Supreme Court, “[s]tatutes with a protective purpose should be liberally construed
20
     in order to effectuate the benefits intended to be obtained.” 22 Here, the statute is indisputably
21

22
     19
       Hearing on S.B. 211 Before the S. Comm. on Judiciary, 1985 Leg., 63rd Leg. Sess. (Nev. Apr.
23
     17, 1985).
24   20
       Hearing on S.B. 211 Before the S. Comm. on Judiciary, 1985 Leg., 63rd Leg. Sess. (Nev. Mar.
25   13, 1985).

26   21
       Hearing on S.B. 211 Before the S. Comm. on Judiciary, 1985 Leg., 63rd Leg. Sess. (Nev. Apr.
     17, 1985) (emphasis added).
27
     22
       State Dep’t of Bus. & Indus., Fin. Institutions Div. v. Dollar Loan Ctr., LLC, 412 P.3d 30, 33
28   (Nev. 2018); see also, e.g., Colello v. Adm’r of Real Estate Div. of State of Nev., 683 P.2d 15, 17
                                                     - 20 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 22 of 28


     intended to protect firearm manufacturers and distributors (sellers) from civil claims arising from
 1

 2   criminal shootings by third parties.

 3          Further, Section 41.131’s language is plain and unambiguous: under Nevada law, no cause
 4   of action exists against a firearm manufacturer or distributor because the firearm was capable of
 5
     causing and did cause serious injury, damage, or death, unless caused by a defect in design or
 6
     production. Plaintiffs’ claims are against manufacturers and distributors of the Subject Rifles for
 7
     the simple reason that they were capable of, and one of them allegedly did, cause serious injury,
 8

 9   damage, or death to Parsons.23 Plaintiffs are not raising a claim based upon a defect in the design

10   or production of the Subject Rifles, so their claims are barred by Section 41.131(1).

11          Although there is no caselaw directly addressing Section 41.131, Phillips v. Lucky Gunner,
12   LLC, 84 F. Supp. 3d 1216 (D. Colo. 2015), applying Colorado’s equivalent statute, Colo. Rev. Stat.
13
     § 13-21-504.5(1),24 is instructive. In Phillips, the parents of a woman killed during a mass shooting
14
     at a movie theatre in Aurora, Colorado sued several retailers that allegedly sold ammunition used
15
     by the shooter. 84 F. Supp. 3d at 1220. Similar to Nevada law, Section 13-21-504.5 limits claims
16

17   against firearm manufacturers and distributors to those based on product liability. The court

18   ultimately held that the exceptions to Section 13-21-504.5’s “broad immunity” did not apply, and

19   therefore dismissed the claims as barred. Id. at 1222.
20
            The California Supreme Court’s decision in Merrill v. Navegar, Inc., 28 P.3d 116 (Cal.
21
     2001) is also instructive. Merrill dealt with claims arising out of a mass shooting at an office
22

23   (Nev. 1984) (“Statutes with a protective purpose should be liberally construed in order to effectuate
24   the benefits intended to be obtained.”).

25
     23
       See Complaint at 20:26-23:6, 23:11-14; 24:13-15; 25:7-26:16. References are to page and line
     numbers because the Complaint duplicates paragraph numbers 204-11, but not their content.
26
     24
       “A person or other public or private entity may not bring an action in tort, other than a product
27   liability action, against a firearms or ammunition manufacturer, importer, or dealer for any remedy
     arising from physical or emotional injury, physical damage, or death caused by the discharge of a
28   firearm or ammunition.” Colo. Rev. Stat. § 13-21-504.5(1).
                                                    - 21 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 23 of 28


     building in San Francisco. Id. at 120. To support their negligence claims, plaintiffs claimed that
 1

 2   Navegar knew, or should have known, that its firearms were “likely to be enhanced by the addition

 3   of products such as high-capacity magazines” and “would be used to kill or injure innocent persons
 4   in violent criminal acts such as the mass killing committed by [the perpetrator].” Id. at 121. The
 5
     court held that the plaintiffs’ claims could not proceed “because the Legislature ha[d] declared as
 6
     a matter of public policy that a gun manufacturer may not be held liable” for a firearm’s “potential
 7
     to cause serious injury, damage, or death when discharged.” Id. at 119. Nevada’s legislature has
 8

 9   made that same policy decision. Based on black-letter Nevada law, Plaintiffs’ claims are barred

10   and should be dismissed with prejudice.

11             III.   PLAINTIFFS HAVE NOT SUFFICIENTLY PLEADED CAUSATION
12             Plaintiffs have failed to sufficiently allege that Defendants proximately caused their
13
     damages. Proximate cause is defined as “any cause which in natural foreseeable and continuous
14
     sequence unbroken by any efficient intervening cause, produces the injury complained of and
15
     without which the result would not have occurred.”25 Proximate cause can properly be decided as
16

17   a matter of law in Nevada.26 “When a third party commits an intentional tort or a crime, the act is

18   a superseding cause, even when the negligent party created a situation affording the third party an

19   opportunity to commit the tort or crime.” Bower v. Harrah’s Laughlin, Inc., 215 P.3d 709, 725
20
     (Nev. 2009). The only exception is where the unlawful act was foreseeable. Anderson v. Mandalay
21
     Corp., 358 P.3d 242, 248 (Nev. 2015). “[C]riminal or tortious third-party conduct typically severs
22
     the chain of proximate causation between a plaintiff and a defendant, [although] the chain remains
23

24

25

26   25
          Clark County Sch. Dist. v. Payo, 403 P.3d 1270, 1279 (Nev. 2017).

27   26
       Van Cleave v. Kietz-Mill Minit Mart, 633 P.2d 1220, 1222, (Nev. 1981); Kusmirek v. MGM
     Grand Hotel, Inc., 7 Fed. App’x 734, 736, 2001 WL 357515, at *1 (9th Cir. 2001) (unpublished
28   decision).
                                                     - 22 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 24 of 28


     unbroken when the third party’s intervening intentional act is reasonably foreseeable.” Price v.
 1

 2   Blaine Kern Artista, Inc., 893 P.2d 367, 370 (Nev. 1995).

 3          To determine if an intervening cause is foreseeable, Nevada courts consider six factors:
 4          whether (1) the intervention causes the kind of harm expected to result from the
 5          actor’s negligence, (2) the intervening event is normal or extraordinary in the
            circumstances, (3) the intervening source is independent or a normal result of the
 6          actor’s negligence, (4) the intervening act or omission is that of a third party, (5) the
            intervening act is a wrongful act of a third party that would subject him to liability,
 7          and (6) the culpability of the third person’s intervening act.
 8   Bower, 215 P.3d at 725 (emphasis added).
 9
            Based on the Bower factors, the October 1, 2017 shooting was an extraordinary event and
10
     not a normal or foreseeable consequence of Defendants’ lawful manufacture and sale of legal
11
     firearms. Plaintiffs fail to plead any facts that would have given Defendants—or any other person—
12

13   reasonable cause to anticipate that the Shooter was intent on committing these crimes.

14          Firearms, like the Subject Rifles at issue in this case, are lawfully owned by “millions of

15   Americans” for entirely lawful purposes, including hunting, self-defense and target shooting.27 An
16
     allegation that a firearm can be used in a crime is simply insufficient to plead causation under Iqbal
17
     and Twombly. If it were, the potential liability of all firearm manufacturers and sellers will be
18
     limitless because every time a firearm (or any other potentially dangerous instrumentality) is used
19
     to intentionally cause harm, there will be someone other than the criminal to blame.
20

21          Based on Plaintiffs’ arguments, there is nothing Defendants could have done differently to

22   avoid being held liable for damages caused by the Shooter’s criminal actions. The only manner in
23   which Defendants could have avoided liability – whether for the damages caused by the Shooter
24

25   27
       Shew v. Malloy, 994 F. Supp. 2d 234, 245 (D. Conn. 2014), aff’d in part, rev’d in part, sub nom.,
26   New York State Rifle & Pistol Ass’n. v. Cuomo, 804 F. 3d 242 (2d Cir. 2015); see also Friedman v.
     Highland Park, 784 F. 3d 406, 411 (7th Cir. 2015) (recognizing that semi-automatic rifles are useful
27   for self-defense); Heller v. District of Columbia, 670 F.3d 1244, 1288 (D.C. Cir. 2011) (Kavanaugh,
     J. dissenting) (recognizing that semi-automatic rifles are commonly used for self-defense, hunting
28   and target shooting).
                                                     - 23 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 25 of 28


     using the Subject Rifles, or future crimes committed by other persons using semi-automatic AR-15
 1

 2   rifles – would be to stop manufacturing and selling such rifles to civilians entirely.

 3                                             CONCLUSION
 4          For the reasons stated above, Defendants respectfully request that Plaintiffs’ Complaint be
 5
     dismissed with prejudice.
 6

 7   Dated September 24, 2019.

 8   Respectfully submitted by:
 9    /s/ Scott C. Allan                                 /s/ V.R. Bohman
10    John F. Renzulli (Pro Hac Vice)                    Patrick G. Byrne (Nev. #7636)
      jrenzulli@renzullilaw.com                          pbyrne@swlaw.com
11    Christopher Renzulli (Pro Hac Vice)                V.R. Bohman (Nev. #13075)
      crenzulli@renzullilaw.com                          vbohman@swlaw.com
12    Scott C. Allan (Pro Hac Vice)                      Snell & Wilmer, LLP
      sallan@renzullilaw.com                             3883 Howard Hughes Parkway, Suite 1100
13    Renzulli Law Firm, LLP                             Las Vegas, NV 89169-5958
14    One North Broadway, Suite 1005                     Telephone: (702) 784-5200
      White Plains, NY                                   Facsimile: (702) 784-5252
15    Telephone: (914) 285-0700
      Facsimile: (914) 285-1213                   Counsel for Defendants Daniel Defense, Inc.,
16                                                Patriot Ordnance Factory, and Sportsman’s
      Counsel for Defendants Colt’s Manufacturing Warehouse
17
      Company, LLC, Colt Defense, LLC, Lewis
18    Machine & Tool Company, and LWRC
      International, LLC                          /s/ Robert C. Van Arnam
19                                                Camden R. Webb (Pro Hac Vice)
                                                  crwebb@williamsmullen.com
20    /s/ Jay J. Schuttert                        Robert C. Van Arnam (Pro Hac Vice)
21    Jay J. Schuttert (Nev. #8656)               rvanarnam@williamsmullen.com
      jschuttert@efstriallaw.com                  Williams Mullen, PC
22    Alexandria L. Layton (Nev. #14228)          301 Fayetteville Street, Suite 1700
      alayton@efstriallaw.com                     Raleigh, NC 27601
23    Evans Fears & Schuttert LLP                 Telephone: (919) 981-4000
      2300 West Sahara Avenue, Suite 950          Facsimile: (919) 981-4300
24    Las Vegas, NV 89102
25    Telephone: (702) 805-0290                   – and –
      Facsimile: (702) 805-0291
26                                                Justin S. Feinman (Pro Hac Vice)
      Counsel for Defendants Colt’s Manufacturing jfeinman@williamsmullen.com
27    Company, LLC, Colt Defense, LLC, Turner A. Broughton (Pro Hac Vice)
                                                  tbroughton@williamsmullen.com
28

                                                     - 24 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 26 of 28


      Christensen Arms, Lewis Machine & Tool Williams Mullen, PC
 1
      Company, and LWRC International, LLC       200 South 10th Street, 16th Floor
 2                                               Richmond, VA 23219
      – and –                                    Telephone: (804) 420-6000
 3                                               Facsimile: (804) 420-6507
      Bryon J. Benevento (Applying Pro Hac Vice)
 4    benevento.bryon@dorsey.com                 – and –
 5    Dorsey & Whitney, LLP
      111 S. Main Street, Suite 2100             John H. Mowbray
 6    Salt Lake City, UT 84111-2176              jmowbray@spencerfane.com
      Telephone: (801) 933-8958                  Mary E. Bacon
 7    Facsimile: (801) 933-7373                  mbacon@spencerfane.com
                                                 Jessica Chong
 8    Counsel for Defendant Christensen Arms     jchong@spencerfane.com
 9                                               Spencer Fane LLP
                                                 300 South 4th Street, Suite 950
10    /s/ Danny C. Lallis                        Las Vegas, NV 89101
      Anthony Pisciotti (Pro Hac Vice)           Telephone: (702) 408-3414
11    apisciotti@pmlegalfirm.com                 Facsimile: (702) 408-3401
      Ryan Erdreich (Pro Hac Vice)
12                                               Counsel for Defendant FN America, LLC
      rerdreich@pmlegalfirm.com
13    Danny C. Lallis (Pro Hac Vice)
      dlallis@pmlegalfirm.com
14    Pisciotti Malsch                           /s/ James B. Vogts
      30 Columbia Turnpike, Suite 205            James B. Vogts (Pro Hac Vice)
15    Florham Park, NJ 07932                     jvogts@smbtrials.com
16    Telephone: (973) 245-8100                  Swanson, Martin & Bell LLP
      Facsimile: (973) 245-8101                  330 N. Wabash Suite 3300
17                                               Chicago, IL 60611
      – and –                                    Telephone: (312) 321-9100
18                                               Facsimile: (312) 321-0990
      Loren Young
19    lyoung@lgclawoffice.com                    – and –
20    Lincoln, Gustafson & Cercos
      3960 Howard Hughes Parkway, Suite 200      Michael Nunez
21    Las Vegas, NV 89169                        mnunez@murchisonlaw.com
      Telephone: (702) 257-1997                  Murchison & Cumming, LLP
22    Facsimile: (702) 257-2203                  350 S. Rampart Blvd., Suite 320
                                                 Las Vegas, NV 89145
23    Counsel for Defendant Noveske Rifleworks, Telephone: (702) 360-3956
24    LLC                                        Facsimile: (702) 360-3957

25                                               Counsel for Defendant Guns and Guitars, Inc.
      /s/ Ismail Amin
26    Ismail Amin
27    iamin@talglaw.com
      Jessica Guerra
28    jguerra@talglaw.com

                                             - 25 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 27 of 28


      The Amin Law Group, Ltd.
 1
      3753 Howard Hughes Parkway, Suite 200
 2    Las Vegas, NV 89169
      Telephone: (702) 990-3583
 3    Facsimile: (702) 441-2488
 4    – and –
 5
      Christopher M. Chiafullo (Applying Pro Hac
 6    Vice)
      cchiafullo@chiafullogroup.com
 7    The Chiafullo Group, LLC
      244 Fifth Avenue, Suite 1960
 8    New York, NY 10001
 9    Telephone: (908) 741-8531

10    Counsel for Defendants Discount Firearms and
      Ammo, LLC, DF&A Holdings, LLC, and
11    Maverick Investments, LP
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                - 26 -
     Case 2:19-cv-01189-APG-EJY Document 80 Filed 09/24/19 Page 28 of 28


                                   CERTIFICATE OF SERVICE
 1

 2         I hereby certify that a true and correct copy of the foregoing DEFENDANTS’ MOTION

 3     TO DISMISS THE COMPLAINT was electronically served on counsel of record this 24th
 4     day of September, 2019, using the Court’s CM/ECF System and via email to:
 5

 6         Matthew L. Sharp - matt@mattsharplaw.com
           Richard H. Friedman - rfriedman@friedmanrubin.com
 7         Joshua D. Koskoff - jkoskoff@kosskoff.com
           Katherine L. Mesner-Hage - khage@koskoff.com
 8         John F. Renzulli - jrenzulli@renzullilaw.com
           Christopher Renzulli - crenzulli@renzullilaw.com
 9
           Jay J. Schuttert – jschuttert@efstriallaw.com
10         Alexandria L. Layton – alayton@efstriallaw.com
           Bryon J. Benevento - benevento.bryon@dorsey.com
11         Patrick G. Byrne – pbyrne@swlaw.com
           V.R. Bohman - vbohman@swlaw.com
12         Camden R. Webb – crwebb@williamsmullen.com
           Robert C. Van Arnam – rvanarnam@williamsmullen.com
13
           Justin S. Feinman – jfeinman@williamsmullen.com
14         Turner Broughton – tbroughton@williamsmullen.com
           John H. Mowbray – jmowbray@spencerfane.com
15         Mary E. Bacon – mbacon@spencerfane.com
           Jessica Chong – jchong@spencerfane.com
16         Anthony Pisciotti – apisciotti@pmlegalfirm.com
17         Ryan Erdreich – rerdreich@pmlegalfirm.com
           Danny C. Lallis – dlallis@pmlegalfirm.com
18         Loren Young – lyoung@lgclawoffice.com
           Ismail Amin - iamin@talglaw.com
19         Jessica Guerra – jguerra@talglaw.com
           Christopher M. Chiafullo - cchiafullo@chiafullogroup.com
20         James Vogts - jvogts@smbtrials.com
21         Michael Nunez mnunez@murchisonlaw.com

22
                                                     /s/ Scott C. Allan
23                                                   Scott C. Allan (Pro Hac Vice)
                                                     sallan@renzullilaw.com
24                                                   Renzulli Law Firm, LLP
25                                                   One North Broadway, Suite 1005
                                                     White Plains, NY
26                                                   Telephone: (914) 285-0700
                                                     Facsimile: (914) 285-1213
27

28

                                                - 27 -
